Citation Nr: 1011731	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion (of 
record)*




WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from February 1980 to February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that rating decision, the RO 
denied all the benefits sought. 

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A copy 
of the transcript has been associated with the claims folder.  
(*The Veteran expressed his desire to proceed with the 
hearing without representation.  See Transcript pg. 3). 

The issues of entitlement to service connection for lumbar 
and cervical spine disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's currently 
diagnosed hypertension manifested many years after his 
discharge from his second period of service, and that it is 
not otherwise etiologically related to service. 

2.  The evidence of record shows that the Veteran's diabetes 
mellitus manifested many years after his discharge from his 
second period of service, and that it is not otherwise 
etiologically related to service.  

3.  Giving the Veteran the benefit of the doubt, the evidence 
of record shows that hepatitis C was incurred during service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 
7101 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 
7101 (2009).

3.  Resolving all doubt in the Veteran's favor, hepatitis C 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the July 2005 RO decision in the matter, VA 
sent a letter to the Veteran in May 2005 that addressed some 
notice elements concerning his claims.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In a March 2006 
notice letter, VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

Although the March 2006 notice letter was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a January 2008 supplemental statement of 
the case was provided to the veteran. See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by the VCAA and implementing regulations were 
furnished to the Veteran.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claims, VA also has a duty to assist the 
Veteran in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  In 
October 2006, the Veteran advised VA that medical records 
from Dr. S. and Dr. J.B. were not available.  It is noted 
that the claims folder does not contain a complete copy of 
the Veteran's service treatment records, and in particular, 
the Veteran's separation examination report from his first 
period of service is missing.  In this case, VA has attempted 
to obtain a complete set of his service treatment records; 
however, these attempts were not successful.  The file 
contains a detailed memorandum, dated in June 2007, in which 
VA personnel itemizes events and actions surrounding VA's 
attempts to locate any pertinent records and concludes with a 
formal finding that service records are unavailable.  The RO 
informed the Veteran of the unsuccessful efforts to find his 
complete service records in notice sent in January 2007 which 
complies with the notification requirements set forth in 38 
C.F.R. § 3.159(e) (2009).  Further, the RO has requested that 
the Veteran send any pertinent records, including, any 
additional service medical documents that he might have in 
his possession.  

In regard to the medical examinations, VA provided the 
Veteran with examinations in September 2007, in which 
addressed the Veteran's hypertension and hepatitis C 
disabilities.  The Veteran was not afforded a medical 
examination for his diabetes mellitus claim; the Board finds, 
however, that such an examination is not necessary to render 
a decision under the circumstances of this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) 
(2009).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows:  (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).  The threshold for finding a link between a 
current disability and service is low.  McLendon, 20 Vet. 
App. at 83.  The veteran's report of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.  

Here, while the medical evidence of record shows that the 
Veteran is currently diagnosed with Type II diabetes 
mellitus, as detailed below, the Veteran neither contends 
that he suffered an event in service that caused his diabetes 
nor contends that his diabetes is associated with an 
established event in service.  He also does not contend that 
he has suffered from symptoms of diabetes ever since service.  
In addition, service treatment records are negative for any 
complaint or findings indicative of diabetes mellitus, such 
as positive findings for sugar and albumin in his urinalysis.  
There is also no medical evidence of record that indicates 
that the Veteran's diabetes is etiologically related to 
service.  Thus, the requirements for obtaining a VA 
examination have not been met.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Service Connection Laws and Regulations

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including diabetes 
mellitus and hypertension may be presumed to have incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Hypertension

At the August 2009 Board hearing, when asked why the Veteran 
believed his hypertension was due to service, he replied that 
when he reported to the VA in Memphis and he was diagnosed 
with several conditions, "they told [him] that when this was 
wrote up to write up hypertension."  He acknowledged that he 
was not diagnosed with hypertension in service.  When asked 
whether it was his contention that the hypertension was 
related to an event in service, the Veteran replied that he 
was not sure whether it was related to service but he was 
currently being treated for the disease.  In the Veteran's 
April 2005 application for compensation benefits, he 
indicated that he was diagnosed with high blood pressure in 
2000 by Dr. W.H.

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnosis Code 7101, Note (1). 

A review of the Veteran's service treatment records shows no 
complaint, treatments or diagnosis for hypertension.  While 
records from the Veteran's first period of service are 
missing, records from his second period show that the 
Veteran's February 1980 entrance examination report and his 
February 1982 separation examination report were negative for 
any complaint or findings indicative of hypertension, such as 
high blood pressure.  Blood pressure readings were as 
follows:  118/76 in June 1976; 150/80 in February 1980; 
114/74 in October 1980; 118/78 in October 1980; and 110/80 in 
February 1982.  

Records from Dr. C.C. dated in June 2001 show the Veteran 
denied a history of high blood pressure.  Records from Dr. 
W.H. dated from August 1994 to June 2006 show the Veteran 
began to be followed for high blood pressure in October 2001.  
Treatment records dated thereafter note a diagnosis of 
hypertension.  VA treatment records dated from September 2004 
to December 2007 show the Veteran was followed for 
hypertension.  

The September 2007 VA hypertension examination report shows 
that the examiner reviewed the claims file.  The examiner 
related that the Veteran reported that he was placed on blood 
pressure medications in 2001.  The examiner concluded that 
the Veteran had hypertension that was more likely than not 
essential.  The examiner maintained that the Veteran's blood 
pressure while in the military was within normal limits and 
hence could not be attributed to military service.  

Service treatment records and post-service medical records 
show the onset of the Veteran's hypertension many years after 
his discharge from his second period of service.  In 
addition, the medical opinion of record indicates that the 
Veteran's currently diagnosed hypertension is not otherwise 
etiologically related to service as the Veteran's blood 
pressure during service was within normal limits.  The lay 
evidence of record similarly shows the onset of hypertension 
many years after service and no theory of continuity of 
symptomatology has been advanced by the Veteran.  In this 
regard, the Board notes that according to statements of 
record, testimony provided at the hearing, statements the 
Veteran provided to his private health care provider, and 
statements made to the VA examiner, he does not contend that 
his hypertension had its onset in service.  The Veteran also 
does not contend that he had symptoms of hypertension ever 
since service.  Accordingly, as the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension, the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).




Diabetes Mellitus 

At the August 2009 Board hearing, the Veteran testified that 
he was being treated for his diabetes at the VAMC.  He 
indicated that he was not diagnosed with diabetes in service.  
He affirmed that it was his belief that since VA treated him 
for his diabetes then it was related to service.  In the 
Veteran's April 2005 application for compensation benefits, 
he indicated that he was diagnosed with diabetes in 2001 by 
Dr. W.H./VAMC.  

A review of the records shows no indication of complaints, 
problems or treatments for diabetes mellitus during either 
period of his service.  While records from the Veteran's 
first period of service are missing, records from his second 
period show that the Veteran's February 1980 entrance 
examination report and his February 1982 separation 
examination report were negative for any complaint or 
findings indicative of diabetes mellitus, such as positive 
findings for sugar and albumin in his urinalysis. 

Records from Dr. C.C. dated from June 2001 show the Veteran 
denied a history of diabetes.  Records from Dr. W.H. dated 
from August 1994 to June 2006 include a March 2003 record 
that indicated that the Veteran was diagnosed with diabetes.  
Thereafter, records note a diagnosis of diabetes.  VA 
treatment records dated from September 2004 to December 2007 
showed the Veteran was followed for Type II diabetes 
mellitus.  None of these records suggests a link between the 
disorder and service.

Service treatment records and post-service medical records 
show the onset of the Veteran's diabetes many years after his 
discharge from his second period of service.  There is no 
medical evidence of record that indicates that his diabetes 
is otherwise etiologically related to service.  The lay 
evidence of record similarly shows the onset of diabetes many 
years after service and no theory of continuity of 
symptomatology has been advanced by the Veteran.  In this 
regard, the Board notes that according to statements of 
record, testimony provided at the hearing, and statements the 
Veteran provided to his private health care provider, he does 
not contend that his diabetes had its onset in service.  The 
Veteran also does not contend that he had symptoms of 
diabetes ever since service.  As discussed in the VCAA 
portion of this decision, VA is under no obligation to afford 
the Veteran a VA examination given these facts.  Accordingly, 
as the preponderance of the evidence is against the claim for 
entitlement to service connection for diabetes mellitus, the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hepatitis C 

The Veteran claims entitlement to service connection for 
hepatitis C.  In particular, he has stated that his 
disability is a result of unprotected sex with prostitutes 
while he was stationed in Korea, and the use of pneumatic air 
gun for vaccination in 1976. 

A review of the Veteran's service records shows that he was 
stationed in Korea for one year during his service.  
Additionally, the evidence of record shows he has a current 
diagnosis of hepatitis C.  See September 2007 VA examination 
report. 

It is noted that the Veteran is competent to attest to the 
fact that he had unprotected sex with prostitutes while he 
was stationed in Korea.  Additionally, the Board finds that 
he is credible to the extent that his service personnel 
records indicate that he served in Korea and his story of 
exposure to the hepatitis C virus through unprotected sex is 
certainly a plausible circumstance of his military service.  
In regard to any other non-service related hepatitis risk 
factor, it is noted that the Veteran acquired a tattoo prior 
to his entrance into his first period of service.  See June 
1976 report of examination prior to entrance.  Additionally, 
there is post-service medical evidence of intranasal cocaine 
use.  See September 2007 VA examination report.  He denied 
any intravenous drug use, and there is no medical evidence of 
a blood transfusion. 

The remaining question is whether there is the medical 
evidence that supports, or is at least in equipoise as to, 
the Veteran's assertion that he incurred hepatitis C during 
service.  In the September 2007 VA examination report, the VA 
examiner stated that the Veteran had significant risk factors 
for hepatitis C, which included the tattoos, history of 
intranasal drug use, and unprotected sex with prostitutes 
while he was stationed in Korea.  The examiner opined that it 
was unlikely that the Veteran incurred hepatitis C through 
the air gun.  

Based on the aforementioned, after giving the Veteran the 
benefit of the doubt, the Board finds that the evidence of 
record indicates that the Veteran was exposed to a risk 
factor for hepatitis C during active service.  As previously 
established, the VA examiner related at least one service 
related risk factor (unprotected sex) to the hepatitis C 
infection.  In addition, the record does not contain a 
medical opinion to the contrary.

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, a diagnosis of hepatitis C clearly exists as well as 
credible evidence of exposure to a hepatitis C risk factor in 
service.  A medical opinion also verifies that the veteran's 
diagnosis is as likely as not a result of at least one risk 
factor associated with service.  As a result, the Board must 
resolve the benefit of the doubt in the Veteran's favor, and 
find that service connection for hepatitis C is warranted. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hepatitis C is granted. 






REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for 
service connection for lumbar and cervical spine 
disabilities. 

At the August 2009 Board hearing, the Veteran testified that 
he sustained a back injury when a barrel fell on him in 
service in Korea in 1976.  He claimed that he went to sick 
call and he was placed on "bed rest" for two weeks.  After 
Korea, he served at Fort Polk, Louisiana where he met G.P., a 
medic [who testified on the Veteran's behalf].  The Veteran 
maintained that he continued to experience back problems such 
as flare-ups.  He reported to sick call and was treated by 
G.P.  He asserted that his back worsened over the years until 
he required surgery.  He underwent back surgery again in 
2002/2003.  He testified that he had had problems with his 
back ever since 1976.  G.P. affirmed that he treated the 
Veteran for his back during service.  

The Veteran further testified that he sustained an injury to 
his neck when a buoy hit him during his second period of 
service.  He maintained that he went to sick bay.  He 
recalled that the injury caused a laceration on his neck for 
which he was treated.  He was also provided with a neck brace 
that he wore for two weeks.  He continued to experience neck 
pain thereafter.  He claimed that the doctor who performed 
his second back surgery conducted a magnetic resonance 
imaging (MRI) on his neck.  He was informed that he had a 
severe neck injury and he underwent neck surgery.  He 
affirmed that he had had his neck problem ever since the in-
service incident.  

VA confirmed that G.P. served as a medical noncommissioned 
officer with the Veteran at Fort Polk from January 1978 to 
June 1978.  In addition, in an August 2005 statement, G.P. 
explained that often times "sick call" visits were not 
documented because they occurred in the field.     

As noted above, service treatment records for the Veteran's 
first period of service from June 1976 to June 1979 are 
incomplete.  Service treatment records for the Veteran's 
second period of service show that on enlistment in February 
1980, no low back disorder was diagnosed.  The Report of 
Medical History the Veteran prepared in connection with the 
enlistment examination showed that he reported a negative 
response to the question of whether he ever had or had now 
recurrent back pain.  A March 1981 record showed the Veteran 
presented with several complaints that included low back 
pain.  The assessment only noted a possible urinary tract 
infection.  The back pain was not noted as orthopedic in 
nature.  An October 1981 record noted that the Veteran 
scratched the right side of his neck on the sharp metal of a 
"bomb skid" while it was being lowered from the flight deck 
to the fantail.  The service examiner noted an assessment of 
superficial abrasion.  It was noted that the area was 
cleansed and a band aid was applied.  The February 1982 
separation examination report showed that no low back and 
neck disorder was identified.  

A DD Form 214 shows the Veteran served in Korea from December 
1976 to December 1977.  

Records from Dr. W.H. dated from August 1994 to June 2006 
indicate that in August 1994, the Veteran reported that he 
fell off a scaffold at work.  The physical examination 
revealed abrasions on both arms, the back, and the left ribs.  
An impression of multiple abrasions/contusion secondary to 
fall was noted.  An April 1999 record showed the Veteran 
complained of lower back pain.  An October 1999 record noted 
that the Veteran had chronic low back pain.  A February 2000 
record noted that the Veteran complained of pain in his right 
lower back and hip.  It was noted that the Veteran sustained 
an industrial accident several years ago and that he 
complained of right shoulder and right hip pain.  A June 2002 
record noted that the Veteran had a pinched nerve in his back 
and he wanted a referral.  An August 2002 record showed that 
the Veteran complained of neck pain.  A February 2003 record 
noted that the Veteran complained of neck pain.  An April 
2004 record noted that the Veteran complained of back pain.  
In an August 2005 letter, Dr. W.H. noted that the Veteran was 
a "long time patient" that he had treated for back pain, 
neck pain, and myalgias since 1994.  Dr. W.H. maintained the 
Veteran's back pain was chronic.  
	
Records from Dr. C.C. dated from June 2001 to October 2002 
included a June 2001 record that noted that the Veteran was 
status post back surgery after a motor vehicle accident.  The 
Veteran reported that he had done well until about 1994 at 
which time he experienced excruciating pain.  He reported 
that he underwent back surgery in 1986.  An MRI revealed 
degenerative disc disease of the lumbar spine.  The Veteran 
underwent back surgery in June 2001.  A June 2002 record 
noted that the Veteran reported that he had had long standing 
neck problems that dated back to a motorcycle wreck in about 
1985 which had become severe over the last several months.  
An MRI revealed degenerative disc disease of the cervical 
spine.  The Veteran underwent neck surgery by Dr. C.C. in 
July 2002.  

The September 2007 VA spine examination report shows the 
Veteran reported on the in-service neck and back injuries and 
that he indicated that he had had neck and back pain ever 
since the injuries.  The examiner provided diagnoses of  
recurrent cervical strain, history of anterior cervical 
decompression and degenerative disk disease of the lumbar 
spine.  The examiner concluded that he could not answer the 
nexus questions posed without resort to mere speculation for 
either the cervical spine injury or lumbar spine injury.  The 
examiner noted that degenerative disk disease of the cervical 
and lumbar spine was usually something that occurred from 
repetitive use slowly over time and that acute injuries might 
cause a rupture, but the Veteran did not appear to have 
documentation of this while in the service.  Whether or not 
the Veteran's injuries in the service were one of the factors 
in the later disk herniations that he had was something the 
examiner maintained that he could not resolve without 
speculating.  The examiner then noted that he did not think 
that the injuries in service were the sole causes of his neck 
and back pain, and he added that he did not "think that 
[was] less likely than not the sole causes of the neck and 
back pain."  The examiner then added that whether or not 
they were a contributing factor he would have to speculate to 
see that.  The examiner maintained that the same was true for 
the Veteran's injury in the motorcycle accident and the 
scaphoid injury, which were sustained later in his life; he 
would only be merely speculating to say that they were the 
sole cause of the Veteran's disk disease.  The examiner 
maintained that there had been a majority of disk herniations 
that did not involve acute trauma.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Any medical opinion that indicates 
that an opinion cannot be provided without resorting to 
speculation is a medical opinion that itself must be 
supported with a detailed medical explanation as to why this 
is so.  Here, the September 2007 VA examiner 
reported that he could not provide the requested medical 
opinion without resort to speculation but did not then 
provide an explanation as to why the causation of the 
currently diagnosed lumbar and cervical spine disabilities 
were unknowable.  In addition, it does not appear that the VA 
examiner's medical opinion was rendered in light of 
applicable law pertaining to lay evidence.  In this regard, 
the Board notes that the Veteran's service treatment records 
for his first period of service are incomplete through no 
fault of his own.  The Veteran maintains that he sustained a 
back injury in service for which he received treatment.  
G.P., a confirmed medic who served with the Veteran, 
maintains that he treated the Veteran for back pain in 
service.  The Veteran and G.P. are competent to report 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(providing that veteran is competent to report factual 
matters of which he has first-hand knowledge).  The Veteran 
is competent to testify as to a symptom such as back pain, 
which is non-medical in nature.  Barr, 21 Vet. App. at 309.  
G.P., as a medic, is competent to report that he treated the 
Veteran for pain related to his lower back in service.  The 
Board also finds the Veteran credible that he in fact 
sustained a back injury in service for which he received 
treatment as there is no competent and credible evidence to 
the contrary.  As for the claimed neck disability, service 
treatment records for the Veteran's second period of service 
document the neck injury.  

Furthermore, it is the Veteran's contention that he has 
experienced back and neck pain ever since his in-service 
injuries.  The Veteran is competent to report on a continuity 
of symptomatology although service connection may not be 
established for the currently diagnosed neck and low back 
disabilities if they are clearly attributable to intercurrent 
causes.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
("[S]ymptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."); 38 C.F.R. § 3.303(b) 
(2009).  For these reasons, the Board finds the opinion 
provided by the VA examiner inadequate.  Pursuant to 38 
C.F.R. § 4.2 (2009), it is incumbent upon the rating board to 
return an examination report as inadequate if it does not 
contain sufficient detail.  For purposes of this remand, the 
VA examiner will be requested to accept as fact the Veteran's 
contention that he has experienced back and neck pain ever 
since his in-service injuries.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should, if possible, 
return the September 2007 examination 
report to the conducting examiner to 
reconsider his opinion regarding whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current low back disorder and neck 
disorder are related to an incident of 
the Veteran's military service in light 
of the following principles:  (1) the 
examiner is to accept as fact that the 
Veteran sustained a back injury in 
service in 1977 essentially as he has 
related this event for which he received 
treatment notwithstanding a lack of 
documentation; (2) the Veteran sustained 
a documented neck injury in service in 
October 1981; and (3) the examiner is to 
accept as fact the Veteran's contention 
that he has experienced low back and neck 
pain ever since his in-service injuries.  
The examiner should also discuss the 
impact, if any, any post-service injuries 
may have had on the currently diagnosed 
low back and neck disabilities and the 
likelihood any current low back and neck 
pain results from the in-service and/or 
post-service injuries.  The claims folder 
must be again made available to the 
examiner.  

If the VA examiner is again of the 
opinion that an opinion cannot be 
provided without resorting to speculation 
then he must provide a detailed medical 
explanation as to why this is so (i.e., 
why is the causation of the Veteran's low 
back and neck disabilities unknowable?). 

If this examiner is not available, the 
RO/AMC should arrange for the Veteran to 
be afforded another VA examination to 
determine whether his low back and neck 
disabilities are related to his military 
service.  The claims folder must be made 
available to and reviewed by the 
examiner, including the September 2007 VA 
spine examination report.  All necessary 
tests should be conducted.

The examiner should provide an opinion as 
to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder and neck 
disorder are related to an incident of 
the Veteran's military service in light 
of the following principles:  (1) the 
examiner is to accept as fact that the 
Veteran sustained a back injury in 
service in 1977 essentially as he has 
related this event for which he received 
treatment notwithstanding a lack of 
documentation; (2) the Veteran sustained 
a documented neck injury in service in 
October 1981; (3) the examiner is to 
accept as fact the Veteran's contention 
that he had experienced low back and neck 
pain ever since his in-service injuries.  
The examiner should also discuss the 
impact, if any, any post-service injuries 
may have had on the currently diagnosed 
low back and neck disabilities and the 
likelihood any current low back and neck 
pain results from the in-service and/or 
post-service injuries.  

If the VA examiner is of the opinion that 
an opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so (i.e., why is the 
causation of the Veteran's low back and 
neck disabilities unknowable?). 

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


